             Case 1:17-cv-00114-TJK Document 74 Filed 02/08/19 Page 1 of 4




UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA
---------------------------------------------------------------------------x

MAT! GILL,

                   Plaintiff,

-against-                                                                      Case No. l 5-cv-02272 (RBW)

ISLAMIC REPUBLIC OF IRAN,

                   Defendant.

-------------------------------------------------------------···--···- X


KELLI D. HAKE, et al.,

                  Plaintiffs,
                                                                               Case No. 17-cv-114 (TJK)
-against-

BANK MARK.AZ! JOMHOURI ISLAM! IRAN, et al.,

                   Defendants.
--------------------------· ------------------------··----------------- X




                            PROTECTIVE AGREEMENT AND ORDER


        IT IS HEREBY STIPULATED AND AGREED by Plaintiff Mati Gill ("Gill") and

Plaintiffs Kelli D. Hake, et al. (collectively, "Plaintiffs") and non-party Wells Fargo Bank, N.A.

(the "Bank") by and through their respective undersigned counsel, as follows:

        1.       This Protective Agreement (the "Agreement") applies to "Confidential

Information," as defined below, produced or otherwise disclosed by Bank to Plaintiffs.

        2.       The term "Confidential Information" as used in this Agreement means any record,

document, thing or information that is designated or labeled "Confidential" by Bank.
           Case 1:17-cv-00114-TJK Document 74 Filed 02/08/19 Page 2 of 4




       3.       Plaintiffs shall have the Agreement entered by the Court in each action before the

Bank's Confidential Information is shared with Plaintiffs.

       4.      Confidential Information shall not be used or disclosed for any purpose other than

in relation to Plaintiffs' claims against the defendant or defendants in the Gill and Hake actions

(the "Actions").

       5..     Confidential Information may be used in connection with discovery proceedings in

the Actions and as evidence in any application, motion, hearing, trial or other proceeding in the

Actions.

       6. ·    Once Confidential Information is produced, it may be disclosed, summarized or

otherwise communicated in whole or in part only to the following persons, who may make use of

such information only in connection with the Actions:

               a. counsel who represent parties in the Actions, and employees and agents of such
                  counsel assisting in the preparation or conduct thereof for use in accordance
                  with this Stipulation;

               b. experts or consultants assisting counsel for those parties in the Actions;

               c. potential or anticipated witnesses, and their counsel, in the Actions;

               d. the court in the Actions;

               e. court reporters employed in connection with the Actions; and

               f. any person that may be examined as a witness at trial in the Actions concerning
                  any Confidential Information.

       7:      Before counsel may show or disclose Confidential Information to any witness,

expert or consultant, except at trial, that witness, expert or consultant shall be provided a copy of

this Protective Agreement and Order. Any disclosure of Confidential Information to witnesses,




                                                 -2-
             Case 1:17-cv-00114-TJK Document 74 Filed 02/08/19 Page 3 of 4




experts and/or consultants must be useful or necessary, in the opinion of counsel, for the

preparation for or conduct of the Actions.

        8.        The inadvertent disclosure by Bank of any information subject to the claim of

attorney-client privilege, attorney work-product or similar ground on which disclosure of such

information should not have been made, shall not be construed as a waiver of such claim. Neither

shall this Agreement be construed as requiring Bank or any other branch or subsidiary of the Bank

to commit any act that would violate any domestic, federal, state or local law, or any law of a

foreign jurisdiction. The inadvertent disclosure in violation of such law shall not be considered a

waiver thereof.

        9.        Plaintiffs and Bank further recognize that the obligations embodied herein shall not

apply to information already in the public domain, or information already known to counsel of the

Plaintiffs or Plaintiffs, consultants or experts, or information obtained from a third party not under

any obligation of confidentiality to Bank regarding the information.

        10.     Any Confidential Information filed or otherwise submitted in any court proceeding

related to the Actions shall be lodged under seal. Any person filing, submitting or otherwise using

Confidential Information in any such proceeding shall make a reasonable effort to prevent the

Confidential Information from becoming part of th� public record, including, without limitation,

seeking an order permanently excluding any Confidential Information used in the proceeding from

the public record.

       11,      The obligations under this Protective Agreement and Order shall survive the

termination of the Actions and continue to bind Plaintiffs and Bank and the parties to whom

Confidential Information is disclosed.

       12.      This Protective Agreement and Order may be signed by counsel in counterparts


                                                   -3-
          Case 1:17-cv-00114-TJK Document 74 Filed 02/08/19 Page 4 of 4




with the. same force and effect as if all signatures appear on one document and email or facsimile

copies of signatures shall have the same force and effect as original signatures,

            13,         This Agreement shall be governed by, and construed and interpreted in accordance

with, th� law of the State of New York. Any Actions or proceeding related in any way to this

Agreement shall be brought in any State or Federal court located in the 1st Judicial District, State

of New York. The parties hereby irrevocably and unconditionally waive trial by jury in any such

Actions _or proceeding.



Date

By:
       �ffe£i



OSEN LLC
             lr 2019


            Gerard Filitti
                                                            By:_
                                                                        �kntos

                                                            MAYER BROWN LLP
                                                                                  +�
2 University Plaza, Suite 402                               1999 K Street, N.W.
Hackensack, NJ 07601                                        Washington, D.C. 20006-1101
Telephone: 201-265•6400                                     Telephone: 202-263-3000
gli I iJ! ir!1�1x,r1.1law,q ,_11,1                          /\ I .;1k:_1 l<!2!l'I llil)'L'l'!m11vq,c_c ,, 11



Counsel for Hake & Gill Plaintiffs                          Counsel/or Wells Fargo




SO ORDERED:                                                 SO ORDERED:



                                                            REGGIE B. WALTON, USDJ




                                                      -4-
